Citation Nr: 0904101	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from October 1978 to June 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran presented evidence at a November 2008 Travel 
Board hearing before the undersigned Veterans Law Judge. A 
transcript is associated with the claims folder.


FINDING OF FACT

Paranoid schizophrenia is not related to any incident of 
service and a psychosis was not compensably disabling within 
a year of separation from active duty.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred or aggravated during 
active service, and a psychosis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2003 and March 
2006 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim. VA 
provided adequate notice of how disability ratings and 
effective dates are assigned in March 2006.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  While the claim was not 
readjudicated after the March 2006 notice concerning ratings 
and effective dates, that error is harmless in light of the 
decision below.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  

The Board notes that a statement of the case was issued in 
February 2006, but despite the receipt of hundreds of 
additional documents since, a supplemental statement of the 
case was not issued.  That error is harmless, however, 
because while this additional evidence confirms the fact that 
the appellant has a psychiatric disorder, that fact was 
previously known when the statement of the case was issued.  
The error is further harmless because none of the evidence 
received since February 2006 links the appellant's current 
illness to service.  Hence, remanding this case for the 
issuance of a supplemental statement of the case is not in 
order.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Remands which impose additional burdens on VA, with no 
additional benefit flowing to the veteran, are to be 
avoided.) 

In summary, there is not a scintilla of evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Hence, the case 
is ready for adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).



Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic diseases, such as a psychosis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service. 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Background
 
The veteran alleges that he is suffering from paranoid 
schizophrenia which is related to his period of active 
service.

Service treatment records are entirely silent as to any 
diagnosis of paranoid schizophrenia.  The June 1981 
separation examination was negative as to any psychiatric 
condition including paranoid schizophrenia.

Subsequent to service the veteran was first treated at VA 
Medical Center  for situational type anxiety reactions 
starting in February 1984.  

In a May 1997 VA PTSD examination it was noted that the 
veteran was claiming entitlement to service connection for 
post traumatic stress disorder, as well as other mental 
disorders.  A psychological test battery indicated that the 
veteran may have been malingering or attempting to exaggerate 
his symptoms.  The examiner noted that this could have been 
taken as a plea for help or a sign that he was "clearly 
psychotic."  The examiner opined that for this veteran the 
possibility of malingering could be the predominant profile 
indicator.  This was supported by the fact that all scales 
were elevated, which clearly raised questions in terms of 
validity for the Minnesota Multiphasic Personality Inventory.

Specific diagnoses which could have been considered included 
schizophrenia, depressive disorders, obsessive compulsive 
disorders, and personality disorders such as schizoid 
personality disorder.  On the Millon Clinical Multiaxial 
Inventory II psychological scale it was again indicated that 
the veteran may be malingering in an attempt to exaggerate 
his symptomatology in order to increase his monetary award.

In a February 2000 VA Medical Center treatment record the 
veteran was diagnosed with paranoid schizophrenia manifested 
by paranoid delusions, auditory hallucinations, flattened 
affect and agitation; and pathological gambling.

The extensive post service medical records include private 
records, Social Security Administration records, and VA 
treatment records to the present.  Review of the numerous 
medical records on file reveals an initial diagnosis of 
paranoid schizophrenia approximately in February 2000.  The 
records do not reveal any nexus opinion relating the 
veteran's paranoid schizophrenia to service.



Analysis

Notwithstanding the veteran's assertion that his paranoid 
schizophrenia is the result of service, paranoid 
schizophrenia was not clinically shown until February 2000, 
19 years after service.  Such lapses of time are factors for 
consideration in deciding service connection claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no post service clinical evidence of a 
continuity of psychiatric symptomatology prior to 
approximately February 1984, when a situational type anxiety 
reaction was first noted in a VA Medical Center treatment 
record.  

The only evidence in support of the claim are the veteran's 
statements. However, as a layperson, he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiology of the claimed disorder. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In summary, as paranoid schizophrenia was not shown in 
service or until years thereafter, as a psychosis was not 
manifested to a compensable degree within one year of the 
veteran's separation from active duty, and because the 
competent evidence of record indicates that such disability 
is not causally related to his active service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for paranoid schizophrenia. 
As such, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


